708 N.W.2d 443 (2006)
Linda S. AMOS, Plaintiff-Appellees,
v.
KELLER TRANSFER LINE, INC., and John Lucas, Defendants, and
RTI Transport, Inc., Defendant-Appellant.
Docket Nos. 129125 & (75), COA No. 254232.
Supreme Court of Michigan.
February 2, 2006.
On order of the Chief Justice, a stipulation signed by the attorneys for the parties agreeing to the dismissal of Defendant-Appellant's motion for reconsideration is considered and, IT IS HEREBY ORDERED that the motion for reconsideration is DISMISSED with prejudice and without costs.